UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6305



JOHN PAUL TURNER,

                                              Plaintiff - Appellant,

          versus


SAMUEL G. WILSON, United       States   District
Judge; JON R. BOLYARD,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-86-R)


Submitted:   August 28, 1997            Decided:   September 16, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint and denying his motion for

reconsideration. We have reviewed the record and the district

court's orders and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Turner v. Wilson, No. CA-
97-86-R (W.D. Va. Feb. 6 & 25, 1997). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid
the decisional process.




                                                          AFFIRMED




                                2